*566MEMORANDUM **
Renaldo M. Williams, a California state prisoner, appeals pro se the district court’s judgment sua sponte dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291, and we affirm. We review de novo dismissals under the Prison Litigation Reform Act screening provisions, 28 U.S.C. §§ 1915A(a), 1915A(b)(l) & (2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000).
Williams was not denied procedural due process because he has no liberty interest in not being placed in administrative segregation. See May v. Baldwin, 109 F.3d 557, 565 (9th Cir.1997). In addition, the filing of a disciplinary charge against him by correctional officers is not actionable because Williams was afforded the procedural protections set out in Wolff v. McDonnell, 418 U.S. 539, 563, 566, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). Because Williams was not eligible for staff assistance under CaLCode Regs. tit. 15, § 3336(b), denial of such assistance is not actionable. Without more, Williams’s bare allegation that he was placed in administrative segregation pending the investigation of a criminal infraction fails to state a claim under the Eighth Amendment. Cf. Anderson v. County of Kern, 45 F.3d 1310, 1316 (9th Cir.1995).
Williams’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.